Citation Nr: 1507117	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10- 00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from November 1980 to September 1990.  He had a period of active duty for training in the Army National Guard from July 1976 to October 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Board remanded the case for further development.  In January 2014, the Board reopened and remanded the claim for service connection for hypertension for further development.  In July 2014, the Board again remanded the issue of entitlement to service connection for hypertension for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

Hypertension was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in an April 2008 letter, prior to the date of the issuance of the appealed October 2008 rating decision.  The April 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in February 1991, October 1997, September 2012, and February 2014.  Additionally, per the July 2014 remand instructions, a VA addendum opinion was provided in August 2014.  The Board finds that the examinations and August 2014 addendum opinion were thorough and adequate on which to base a decision in that they were based on physical examinations, interviews of the Veteran, and reviews of his claims file.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Board finds that the RO substantially complied with the July 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis and hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).
Service treatment records note that a September 1976 examination for National Guard duty revealed that the Veteran's blood pressure was 110/80.  The Veteran indicated that he had never had high blood pressure.  He had several elevated blood pressure readings while on active duty.  His blood pressure was 132/86 in February 1982, 122/94 in September 1982, 140/98 in November 1983, 140/96 in February 1984, 110/94 in April 1985, 130/100 in September 1985, 130/92 in October 1985, and 130/90 and 136/92 in March 1986. 

In April 1990, the Veteran indicated that he had never had a history of high blood pressure.  His blood pressure was 114/72 upon examination.  Later that same month, his blood pressure was 132/96.  He was diagnosed with an asymmetric septal hypertrophy of the heart. 

Post-service private medical records indicate that his blood pressure was 166/97 in October 1990.  A December 1990 National Guard enlistment examination indicates that his blood pressure was 140/84.  

A February 1991 VA examination report indicates that the Veteran's blood pressure was 130/88.  

Private medical records indicate that the Veteran's blood pressure was 147/94 in May 1991. 

VA treatment notes and private medical records dated from May 1993 to December 1995 show that elevated blood pressure readings were recorded several times.  On a VA examination in October 1997, his blood pressure was 176/106 and was diagnosed with elevated blood pressure. 

VA treatment records indicate that the Veteran's blood pressure was 142/91 and 150/100 in February 1998.  He began medication for hypertension.

Blood pressure readings in March 1998 were 136/97 and 142/91 and 137/91 in April 1998.  He was diagnosed with essential hypertension. 

VA treatment records indicate several elevated blood pressure readings from January 1999 to December 1999.

The Veteran underwent a VA examination in September 2012.  The examiner indicated that the Veteran had hypertension which was diagnosed in 1998.  The Veteran reported that he had high blood pressure in the service but was not placed on medication at the time.  The examiner opined that the Veteran's hypertension was less likely than not caused by or proximately due to or a result of service.  The Veteran did not have hypertension during service or a year after service.   The examiner noted that the Veteran's blood pressure would satisfy the requirements for pre-hypertension but did not meet the criteria for hypertension until 1998.  There was no evidence of a chronic hypertensive vascular disease during service and there was no evidence of treatment for hypertension either.  There were a few isolated blood pressures but these were usually associated with an illness or a physical trauma and the Veteran's elevation in blood could be explained easily.  His current hypertension did not relate back to symptoms in service and was more likely of post-service onset and unrelated to active duty.  The hypertension was diagnosed in 1998 and treated at that time.  Every blood pressure that was elevated was associated with some excitable situation.

Per the January 2014 Board remand instructions, the Veteran underwent a VA examination in February 2014.  The examiner indicated that while the Veteran contended that he had hypertension in service and was placed on medication, there was no evidence of the Veteran having been diagnosed or treated for hypertension while on active duty.  She noted that there were multiple readings of elevated blood pressure but they were associated with injury or illness.  These elevated readings were isolated, resolved and no medication was prescribed.  The examiner noted that the Veteran was not diagnosed with hypertension until February 1998 which was 8 years after his service.  The examiner then opined that the Veteran's hypertension was not incurred in or caused by service.

Per the July 2014 remand instructions, the VA examiner who conducted the February 2014 examination provided an addendum opinion.  The examiner indicated that after an extensive review of the records, there was no evidence of the Veteran being treated for hypertension while on active duty.  While there were multiple readings of elevated blood pressure, these were associated with injury or illness.  There were multiple emergency room visits and treatments that recorded elevated blood pressures.  However, these were isolated, resolved and no medication was prescribed.  The examiner noted that while there were isolated elevated readings, there was no follow up or monitoring of an elevated blood pressure because an elevated blood pressure reading was not uncommon when there was stress, injury, anger or anticipation of treatment.  Isolated, independent elevated blood pressure reading when clearly documented for such events was not diagnostic of pre-hypertension.  Rather, it was the body's response to its flight or fight mechanism.  Additionally, there was no persistent trending of elevated blood pressures not related to a trauma or illness which was pre-hypertension.  Also, there were no instructions for life style modifications (diet, weight loss, etc.), blood pressure monitoring or prescribed medication for hypertension during his active duty status.

Considering the claim for service connection for hypertension, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there is a current diagnosis of hypertension, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  While the Veteran had multiple elevated blood pressure readings on multiple occasions, there was no diagnosis of hypertension and no treatment for hypertension.  

While the September 2012 VA examiner noted in-service pre-hypertension, in the August 2014 VA addendum opinion, the VA examiner specifically determined that the Veteran's elevated blood pressure readings in service were not hypertension or pre-hypertension.  Instead, these elevated readings were associated with injury or illness, were isolated, and resolved with no medication being prescribed.  The examiner noted that isolated, independent elevated blood pressure reading when clearly documented for such events was not diagnostic of pre-hypertension but rather the body's response to its flight or fight mechanism.  

The examiner also noted that there was no follow up or monitoring of an elevated blood pressure because an elevated blood pressure reading was not uncommon when there was stress, injury, anger or anticipation of treatment.  

As all VA examinations indicated that, despite the elevated blood pressure readings, the Veteran did not have hypertension in service, and the August 2014 VA addendum opinion specifically determined that the Veteran did not have pre-hypertension in service, the Board again notes that there are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  

The first post-service evidence of hypertension was in February 1998 and none of the private medical records or VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.  As a result, service connection for hypertension on a presumptive basis is not warranted as the record does not show hypertension within one year of the Veteran's separation from active duty.  

To the extent that the Veteran is asserting that he had hypertension in service that continued, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, to the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a hypertension disability since service.  

As noted above, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  Accordingly, as the Veteran was not diagnosed with a hypertension disability until many years after service and there was a significant period between his period of service and his initial diagnosis of a hypertension disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinions addressing the etiology of the hypertension disability weigh against the claim as the September 2012 and February 2014 VA examiners concluded that it was less likely than not that the hypertension disability was related to his military service.  As noted above, per the July 2014 Board remand instructions, the February 2014 VA examiner in an August 2014 addendum opinion specifically addressed the Veteran's elevated blood pressure readings in service when determining that he did not have pre-hypertension in service and that there was no evidence of the Veteran being treated for hypertension while on active duty.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

To the extent that the Veteran contends that a medical relationship exists between his current claimed hypertension disability and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's claimed hypertension disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current degenerative joint disease of the lumbar spine and service.  As such, the Board ascribes far more weight to the conclusions of the VA examiners who concluded that the Veteran's current hypertension disability was not incurred in or aggravated by service.  See Jandreau, 492 F.3d at 1377.

In sum, the Board finds that service connection for a hypertension disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


